85353: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-31531: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85353


Short Caption:HOUSTON (MATTHEW) VS. JOHNSONCourt:Supreme Court


Related Case(s):84281, 84478, 84886


Lower Court Case(s):Clark Co. - Eighth Judicial District - A853203, C357927Classification:Criminal Appeal - Other - Post-Conviction/Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMatthew Travis Houston
					In Proper Person
				


RespondentCalvin JohnsonAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/31/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/16/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


09/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (A853203) (SC)22-29093




09/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA) (A853203) (SC).22-29094




09/16/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Third NOA) (A853203) (SC)22-29095




09/16/2022Notice of Appeal DocumentsFiled District Court Minutes. (SC)22-29116




09/28/2022MotionFiled Appellant's Proper Person Emergency Ex Parte En Banc as a Letter of Motion and Renewed Petition for a Writ of Mandamus and other Interpleadings not Limited to a Meritorious Intervention. (SC)22-30444




10/04/2022Transcript RequestFiled Proper Person Appellant's Request for Transcripts.  (SC)22-31327




10/06/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." fn1 [Given this order, this court takes no action on the pro se document filed on September 28, 2022.]  SNP22-JH/LS/DH. (SC)22-31531




10/25/2022MotionFiled Filed Proper Person Emergency Ex Parte Motion for the Appointment of Counsel on Appeal. (SC)Y22-33515




10/25/2022MotionFiled Proper Person Emergency Motion under NRAP 27(e), Pursuant to NRAP 2 as a Retroactive "Joinder of Appeal" in it's Meritorious Intervention of Prima Facie Worthiness. (SC)Y22-33533





Combined Case View